  Exhibit 10.1


 
INVESTMENT RETURN PURCHASE AGREEMENT
 
THIS INVESTMENT RETURN PURCHASE AGREEMENT is made as of this 15th day of May
2018 by and between Global Digital Solutions, Inc., a New Jersey Corporation
with offices at 777 South Flagler Drive, West Palm Beach, Florida 33401
(“GDSI”), and the undersigned purchaser (the “Purchaser”).
 
1.             Purchase. GDSI hereby transfers to Purchaser the Investment
Return as set forth on the signature page and the right to receive the
Investment Return (the “Transferred Interest”) and Purchaser hereby accepts the
transfer of the Transferred Interest from GDSI, upon the terms set forth in this
Agreement.
 
2.             Payment of Purchase Price. The purchase price for Transferred
Interest (the “Purchase Price”) shall be set forth on the signature page and
shall be paid by wire transfer on the execution of this Agreement to the wire
instructions set forth as Exhibit A.
 
3.             Payment of Investment Return. GDSI agrees to pay Purchaser the
Investment Return set forth on the signature page (“Investment Return”). The
Investment Return shall be paid within three (3) months of the date of this
agreement. The Investment return shall be paid earlier if the Company secures
funding during this 90 day period of at least $500,000.
 
4.             Representations by Purchaser. Purchaser represents and warrants
that:
 
 
(a) it has full power and authority to execute and perform under the Purchase
Agreement;
 
(b) The Purchaser acknowledges that the Purchaser and the Purchaser’s advisors
have been given the opportunity to ask questions of and receive answers from
representatives of GDSI regarding the business and current plans of GDSI and to
inspect such documents and to obtain such additional information as the
Purchaser has required so as to more fully understand the nature of the
investment and to verify the accuracy of the information supplied to the
Purchaser and to evaluate the merits and risks of an investment in GDSI. The
Purchaser acknowledges that except as set forth herein and or in documents
delivered pursuant hereto no representations or warranties have been made to the
Purchaser or to the Purchaser’s advisors or representatives by GDSI or by others
with respect to the business of GDSI and its financial condition and that any
such information given by GDSI to the Purchaser was given in good faith reliance
on the opinion of the Accountant as hereinafter defined and is based on GDSI’s
knowledge, information, and belief at the time of this Agreement.
 
(c)           The Purchaser is at least twenty-one (21) years of age. The
Purchaser maintains his domicile at the address first hereinabove set forth.
 
(d)           The Purchaser, in determining to purchase the Investment Return,
has not relied on GDSI, GDSI’s legal counsel, accountants or other financial and
tax advisors or representatives. In particular, in regard to any tax matters,
the Purchaser has not relied on the advice of or has consulted with GDSI, GDSI’s
own professional advisors or any affiliate or agent of GDSI, directly or
indirectly.
 
 

 
 
(e)           The Purchaser has the requisite knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of an investment in GDSI.
 
(f)           The Purchaser understands that no federal or state agency has
passed upon the offer and sale of the Investment Return, nor have the merits of
this investment been endorsed by or approved by any state or federal
authorities. The Purchaser acknowledges that (i) the Investment Return has not
been registered under the Securities Act of 1933, as amended (the “1933 Act”),
or the securities laws of any state or other jurisdiction that, absent an
exemption, would require registration; (ii) the Investment Return is being
offered for sale in reliance upon exemptions from registration contained in the
1933 Act and applicable state laws; and (iii) GDSI’s reliance upon such
exemptions is based in part upon the Purchaser’s representations, warranties and
agreements contained in this Purchase Agreement.
 
(g)           The Purchaser is not purchasing the Investment Return as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast via
television or radio, or presented at any seminar or meeting as to which the
Purchaser received notice through any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
via television or radio.
 
(g)           The Purchaser is acquiring the Investment Return solely for
Purchaser’s own account, for investment purposes only and not with a view to the
resale or distribution thereof, in whole or in part. Purchaser has been advised
and understands that (i) there is no public market for the Common Investment
Return and it is not expected that a public market for the Common Investment
Return will develop in the foreseeable future, and (ii) the Investment Return
has not been registered under the 1933 Act or the securities laws of any state
or other jurisdiction, and, therefore, cannot be sold and purchaser agrees not
to sell or otherwise dispose of the Investment Return unless such Investment
Return is subsequently registered under the 1933 Act and such state securities
laws as are applicable, or unless there are available exemptions from such
registration. The Purchaser acknowledges that a legend to this effect will be
placed on the certificates evidencing the Investment Return.
 
(h)           Purchaser understands that the Investment Return is being offered
and sold in reliance on specific exemptions from the registration requirements
of federal and state securities laws and that GDSI is relying upon the truth and
accuracy of the representations, warranties, covenants, acknowledgments and
understandings set forth in this Agreement to determine the applicability of
such exemptions to Purchaser’s acquisition of the Investment Return.
 
(i)            The undersigned is an "accredited investor" as defined under
Regulation D promulgated pursuant to the 1933 Act.
 
5.             Representations and Warranties by GDSI.
 
By executing this Agreement, GDSI makes the following representations and
warranties to the Purchaser, and that the below representations and warranties
are complete as of the date of this Agreement:
 
 

 
 
(a)            Organization of GDSI. GDSI is a duly organized corporation,
validly existing, and in good standing under the laws of New Jersey and has full
corporate power and authority to own or hold the assets and properties which it
owns or holds under lease and to perform all its obligations under the
agreements to which it is a party, including, without limitation, this
Agreement. GDSI is in good standing in each other jurisdiction wherein the
failure so to qualify would have a material adverse effect on its business,
properties, operations, income, assets, prospects or condition, financial or
otherwise (hereinafter referred to as the "GDSI's business or condition"). The
copies of the Articles of Incorporation and Bylaws of GDSI that have been
delivered to the Purchaser by GDSI are complete and correct.
 
(b)            GDSI Taxed as a Corporation. As of the date of this Agreement,
GDSI is taxed as a corporation under Subchapter C of the Internal Revenue Code
of 1986 (the “IRC”), as amended and files annually an Internal Revenue Service
Form 1120.
 
(c)           Authorization of Transaction. GDSI and GDSI’s officers have full
power and authority including full corporate or other entity power and authority
to execute and deliver this Agreement and to perform his, her, or its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of GDSI, enforceable in accordance with its terms and conditions. The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by GDSI.
 
(d)            Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which GDSI is subject or, if GDSI is an entity,
any provision of its charter, bylaws, or other governing documents, (B) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which GDSI is a party or by which it is
bound or to which any of its assets is subject, or (C) result in the imposition
or creation of a Lien upon or with respect to the Investment Return. Excluding
any filings required to comply with the exemptions from the registration
requirements of federal and state securities laws, no consents, approvals or
authorizations or filings or registrations with any governmental agency or
authority or any other person or entity are required in connection with the
execution and delivery of this Agreement by GDSI or the consummation by GDSI of
the transactions contemplated hereby or thereby.
 
6.             Survival of Representations and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement for the maximum time allowable by applicable law.
 
7.             Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
 

 
 
To GDSI:
 
Global Digital Solutions, Inc.,
777 South Flagler Drive
West Palm Beach, FL 33401
 
With a copy to:
 
Brinen & Associates, LLC
90 Broad Street, Second Floor
New York, New York 10004
Tel: (212) 330-8151
Fax: (212) 227-0201
Email: jbrinen@brinenlaw.com
 
To Purchaser at the address set forth on the signature page
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if faxed or emailed.
 
8.             Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. No person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.
 
9.             Assignments. This Agreement is assignable only by Purchaser.
 
10.          Amendment and Waiver. No failure or delay on the part of a party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by GDSI or
Purchaser from the terms of any provision of this Agreement, shall be effective
(i) only if it is made or given in writing and signed by GDSI and Purchaser and
(ii) only in the specific instance and for the specific purpose for which made
or given.
 
 

 
 
11.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto
confirm that any electronic copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.
 
12.            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
13.           Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
14.            Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.
 
15.           Entire Agreement. This Agreement, together with the Assignment, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein or therein.
There are no restrictions, promises, representations, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 
16.           No Public Announcement; No Disclosure. The parties shall not make
any public announcement concerning this Agreement, their discussions or any
other documents or communications concerning the transactions contemplated
hereby unless advised by counsel that such disclosure is required by law (in
which case the party so advised will promptly notify the other party). Except as
permitted by the preceding sentence, without the prior consent of Purchaser,
GDSI, including its officers, directors, employees, affiliates or agents, will
not discuss the existence or terms of this Agreement, except to their respective
legal, financial and accounting advisors who have a need to know such
information solely for the purposes of assisting their respective clients with
regard to the transactions contemplated hereby.
 
17.           Governing Law. This Agreement shall be binding upon and inure to
the benefit of the Company and the Purchaser and their respective successors and
assigns; provided that the Purchaser may not assign this AGREEMENT, in whole or
in part, by operation of law or otherwise. This Agreement and any claims arising
out of relating to this Agreement whether in contract or tort, statutory or
common law, shall be governed exclusively by, and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
laws.
 
 

 
 
18.          Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
AGREEMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. THE BORROWER, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EXPRESSLY
AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH
COURTS IN ANY SUCH ACTION OR PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL
JURISDICTION OVER IT MAY BE OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL
DELIVERY OR OVERNIGHT COURIER AT THE ADDRESS PROVIDED IN SECTION 7 OF THIS
AGREEMENT. ASSUMING DELIVERY OF THE SUMMONS IN ACCORDANCE WITH THIS PROVISION,
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY ALLEGED LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON-CONVENIENS OR ANY SIMILAR
BASIS.
 
20.            Transaction Fees. Each party shall be responsible for its own
attorneys’ fees and other costs and expenses associated with documenting and
closing the transaction contemplated by this Agreement.
 
21.             Attorneys’ Fees. In any litigation, arbitration, mediation, or
other legal proceeding, in law or in equity to enforce or interpret the terms of
this Agreement or any other document contemplated hereby, the Prevailing Party
(as defined hereafter) shall be entitled to recover its costs, including any
costs of arbitration or mediation, and reasonable attorney’s fees and paralegal
fees in addition to any other relief to which such party may be entitled.
“Prevailing Party” shall mean the party in any litigation or enforcement action
that prevails in the highest number of final rulings, counts or judgments
adjudicated by a court of competent jurisdiction.
 
22.            Waiver of Jury Trial. To the extent permitted by applicable law,
each of the arties hereto hereby irrevocably waives any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.
 
23.             Construction and Interpretation.
 
(a) For purposes of this Agreement, whenever the context requires, the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
(b) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party, whether under any rule of construction
or otherwise. No party to this Agreement shall be considered the draftsman. The
parties acknowledge and agree that this Agreement has been reviewed, negotiated,
and accepted by all parties and their attorneys and shall be construed and
interpreted according to the ordinary meaning of the words used so as fairly to
accomplish the purposes and intentions of all parties hereto.
 
 

 
 
              (c) As used in this Agreement, the words ‘‘include’’ and
‘‘including,’’ and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words ‘‘without
limitation.’’ 
 
              (d) Except as otherwise indicated, all references in this
Agreement to ‘‘Articles,’’ ‘‘Sections,’’ ‘‘Schedules’’ and ‘‘Exhibits’’ are
intended to refer to an Article or Section of, or Schedule or Exhibit to, this
Agreement.
 
              (e) Except as otherwise indicated, all references (i) to any
agreement (including this Agreement), contract or Law are to such agreement,
contract or Law as amended, modified, supplemented or replaced from time to
time, and (ii) to any Governmental Entity to include any successor to that
Governmental Entity.
 
 
[SIGNATURE PAGE TO FOLLOW]
 
 

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 15th day
of May 2018.
 
 
Original Purchase $200,000 + Investment Return: $20,000 for a total of
$220,000.00
Additional Return: 2,000,000 Warrants to purchase Common Stock at $.01/Share,
exercisable for a period of 3 Years.
 
_____________________________________
Social Security or Federal Tax
Identification Number
 
_____________________________________
Social Security or Federal Tax
Identification Number (if any)
 
 
_____________________________________
Address
 
 
_____________________________________
City and State                                 Zip Code
 
 
_____________________________________
Telephone Number(s)
 
 
 
ACCEPTED BY:
 
Global Digital Solutions, Inc.
 
 
 
By: _______________________________
William Delgado, Chief Executive Officer
 
Date:  _______________________________
 
_________________________________
Signature of Subscriber
 
________________________________
Signature of Joint Subscriber
 


 
(The above information must be provided in its entirety. Any failure to complete
all of the above information may result in rejection of or delay of acceptance
of this Agreement)
 
 
